Citation Nr: 1610082	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-41 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1974 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In July 2013, the Board remanded the instant matter, as well as the Veteran's claim of entitlement to service connection for a mild left plantar spur, to the Agency of Original Jurisdiction (AOJ) for further development.  In a September 2013 rating decision, the AOJ granted service connection for left foot fracture and osteoporosis.  As the September 2013 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As noted in the Board's July 2013 remand, in her October 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in a September 2011 communication, the Veteran indicated that she wished to withdraw her request for a Board hearing and requested that her case be forwarded to the Board without delay.  Therefore, the Board finds that the Veteran has withdrawn her request for a Board hearing.  38 C.F.R. 
§ 20.704(e) (2015).

This appeal is now being processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a right foot disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

CONCLUSION OF LAW

The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, sent prior to the initial unfavorable decision issued in September 2007, advised the Veteran of the evidence and information necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record contains the Veteran's service treatment records, post-service treatment records, and the Veteran's lay statements.  Neither the Veteran nor her representative have identified, and the record does not otherwise indicate, any additional evidence is necessary for a fair adjudication of the claim that has not been requested or obtained.

Additionally, in connection with the claim decided herein, the Veteran was afforded VA examinations in January 2007 and August 2013 to determine the nature and etiology of her alleged right foot disorder.  However, as the January 2007 VA examiner did not clearly address the Veteran's right foot, the Board remanded the claim in July 2013 for a new examination.  Subsequently, the Veteran was provided with another VA examination in August 2013 that addressed the nature and etiology of her alleged right foot disorder.  The Board finds that such VA examination is adequate to decide the issue decided herein as it is predicated on an interview with the Veteran; a complete review of the record, to include her service treatment records; and physical examination with diagnostic testing.  In this regard, the Board notes that the examination failed to reveal a current diagnosis of a right foot disorder.  Therefore, there was no need for a nexus opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

Finally, the Board finds that there was substantial compliance with the July 2013 
remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, the July 2013 remand directed the AOJ to provide the Veteran with an opportunity to identify any healthcare provider who treated her for her right foot disorder since service and, thereafter, obtain any identified records.  The remand also directed the AOJ to schedule the Veteran for a new VA examination to address the nature and etiology of her right foot disorder.  In a July 2013 letter, the AOJ requested that the Veteran identify any healthcare provider who treated her for her right foot disorder since service; however, in August 2013 correspondence, the Veteran reported that she had not sought treatment for her right foot disorder since service.  Additionally, as noted above, the Veteran was afforded a new VA examination in August 2013.  Accordingly, the Board finds that there has been substantial compliance with the July 2013 remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim for service connection for a right foot disorder.

II.  Analysis

The Veteran contends that she suffers from a right foot disorder as a direct result of her military service.  Specifically, she alleges that her injured her right foot after unintentionally kicking a box in January 2004.  She alleges that she was diagnosed with "nerve damage" in service, and that the she currently suffers from the same symptoms and problems.  See October 2009 VA Form 9.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that she broke her toe in January 2004.  At that time, she reported swelling and pain radiating to her foot.  In February 2004, an X-ray taken of the Veteran right foot that found no evidence of acute fracture, dislocation, or significant arthropathy.  Overall, the impression was negative.  Later that same month, the Veteran was noted to have some tenderness about the tarsal tunnel area, and a positive Tinel sign on the dorsum of both feet, "indicating either a partial lesion or the beginning regeneration of the nerve."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1716 (32nd ed. 2012).  The next day, the Veteran underwent neurosensory testing which revealed "a little bit of pathology in all of her nerves," but only her deep peroneal nerve on her left side was symptomatic.

A review of the Veteran's post-service treatment records fails to reveal any diagnoses related to her right foot.

A December 2006 VA eye examination notes a history of a "bilateral foot condition."  In January 2007, the Veteran underwent a VA examination.  During the examination, the Veteran stated that she injured her right foot in service, that it did not fracture, and that it occasionally caused pain but not much.  The examiner noted that both X-rays and examination of the Veteran's feet were normal except for mild left plantar spurring.

In August 2013, the Veteran underwent another VA examination of her bilateral feet.  After reviewing the Veteran's claims file, and conducting an examination with appropriate diagnostic testing, no diagnosed disability related to the Veteran's right foot was noted.  Specifically, while the examiner noted a diagnosis of osteoarthritis, the examiner indicated that diagnostic testing revealed arthritis only in the left foot, not her right.

The Board finds that service connection for a right foot disorder cannot be established as record fails to demonstrate that the Veteran had current disability during the pendency of her claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, while the February 2004 service treatment record indicated a positive Tinel sign on the dorsum of both feet, no specific diagnosis was provided.  Furthermore, VA first received the Veteran's claim for service connection in November 2006.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to the Veteran's filing of a claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Furthermore, as for any assertions by the Veteran and/or her representative as to the diagnosis of a right foot disorder, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of a right foot disorder is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of a right foot disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and her representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion as to the medical matter upon which this claim turns.  Id.  Hence, such lay assertions as to a diagnosis of a right foot disorder have no probative value.  Moreover, with respect to the Veteran's claims of pain associated with her right foot disorder, as noted above, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.

Therefore, the Board finds that service connection for a right foot disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot disorder.  As such, that doctrine is not applicable as to that issue, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right foot disorder is denied.



____________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


